DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s response to Office action was received on February 4, 2021.
In response to Applicant’s cancellation of all previous claims, all previous rejections have been withdrawn.  However, note the new rejections, below in this Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 16-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 16 and 27, Claim(s) 16 and 27 recite(s):
- identifying particular freight, associated with a particular source entity, to move from a starting location to a destination location;
- wherein the particular freight requires a particular amount of space;
- in response to identifying the particular freight to move from the starting location to the destination location, identifying a particular string with the starting location and the destination location;
- wherein the particular string comprises one or more routes of one or more vessels, of a plurality of vessels;

- wherein identifying the particular string comprising the one or more routes of the one or more vessels is based, at least in part, on historical data comprising one or more of:
- historical information for one or more carriers controlling the one or more vessels, or
- historical information for the particular source entity;
- in response to identifying the particular string, causing reservation of the one or more available freight slots on each vessel of the one or more vessels;
- wherein the method is performed by one or more computing devices.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  encompasses commercial freight service;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between the parties to a freight shipping transaction.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- computer; one or more computing devices; one or more non-transitory computer-readable media storing one or more sequences of instructions that, when executed by one or more processors, cause:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.

The claim(s) are not patent eligible.

As per dependent claim(s) 17-26 and 28-35, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 19 merely specifies the type of demand forecast made.

Claim(s) 16-35 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dube, US 20160321609 A1, in view of Schnorf, US 20130317929 A1.
As per Claims 16 and 27, Dube discloses:
- a computer-executed method (paragraph [0008] (computer));
- identifying particular freight, associated with a particular source entity, to move from a starting location to a destination location (paragraph [0080] (shipment request); paragraphs [0099]-[0111] (transportation request description); paragraph [0092] (origin, destination));
- wherein the particular freight requires a particular amount of space (paragraph [0153] (size of each booking request));
- in response to identifying the particular freight to move from the starting location to the destination location, identifying a particular string with the starting location and the destination location (paragraph [0076] (generate route); paragraph [0080] (shipment request); paragraphs [0099]-[0111] (transportation request description); paragraph [0092] (origin, destination));

- wherein each vessel, of the one or more vessels, have available freight capacity that represent at least the particular amount of space (paragraph [0096] (multiple different vessels in system); paragraphs [0144]-[0147] (capacity); paragraph [0153] (size of each booking request); paragraph [0158] (enough capacity));
- wherein identifying the particular string comprising the one or more routes of the one or more vessels is based, at least in part, on historical data comprising one or more of:  historical information for one or more carriers controlling the one or more vessels (paragraph [0132] (historical analysis; can be used for future); paragraph [0133] (demand specification; historical data; determine routes); paragraphs [0138]-[0140] (historical analysis module); paragraph [0142] (among different carriers));
- in response to identifying the particular string, causing reservation of the available capacity on each vessel of the one or more vessels (paragraph [0006] (booking a route));
- wherein the method is performed by one or more computing devices (paragraph [0008] (computer));
- one or more non-transitory computer-readable media storing one or more sequences of instructions that, when executed by one or more processors, cause (claim 15).
Dube fails to disclose wherein capacity is expressed in terms of slots.  Schnorf discloses wherein capacity is expressed in terms of slots (paragraph [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dube such that capacity is expressed in terms of slots, as disclosed by Schnorf, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 17 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dube in view of Schnorf in further view of Schroeder, US 20170116562 A1.
As per Claims 17 and 28, Dube further discloses wherein identifying the particular string with the starting location and the destination location comprises:  identifying a plurality of strings with the starting location and the destination location; wherein the plurality of strings includes a first string with a vessel controlled by a first carrier, and a second string with a vessel controlled by a second carrier; identifying the first string to be the particular string based, at least in part, on the first carrier being associated with a higher rank than the second carrier (paragraph [0095]).
The modified Dube fails to disclose wherein the first carrier and the second carrier are associated with ranks that are based on historical information indicating historical fulfillment of shipments.  Schroeder discloses wherein the first carrier and the second carrier are associated with ranks that are based on historical information indicating historical fulfillment of shipments (paragraph [0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Dube such that the first carrier and the second carrier are associated with ranks that are based on historical information indicating historical fulfillment of shipments, as disclosed by Schroeder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 18-19, 21, 29-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dube in view of Schnorf in further view of Durai, US 20160171440 A1.

As per Claims 18 and 29, the modified Dube fails to disclose generating a forecast of future demands based, at least in part, on the historical data; wherein identifying the particular string comprising the one or more routes of the one or more vessels is based, at least in part, on the forecast.  Durai discloses generating a forecast of future demands based, at least in part, on the historical data; wherein identifying the particular string comprising the one or more routes of the one or more vessels is based, at least in part, on the forecast (paragraph [0026]; paragraph [0040]; paragraph [0047]; paragraph [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Dube such that the invention generates a forecast of future demands based, at least in part, on the historical data; wherein identifying the particular string comprising the one or more routes of the one or more vessels is based, at least in part, on the forecast, as disclosed by Durai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 19 and 30, Dube further discloses wherein capacity is expressed in terms of volume (paragraph [0153]).
The modified Dube fails to disclose wherein the forecast of future demands comprises an average capacity projection based on historical data from a particular past timeframe.  Durai further discloses wherein the forecast of future demands comprises an average capacity projection based on historical data from a particular past timeframe (paragraph [0040]; paragraph [0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Dube such that the forecast of future demands comprises an average capacity projection based on historical data from a particular past timeframe, as disclosed by Durai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 21 and 32, the modified Dube fails to disclose wherein generating the forecast of future demands is based, at least in part, on past seasonal business trends.  Durai further discloses wherein generating the forecast of future demands is based, at least in part, on past seasonal business trends (paragraph [0026]; paragraph [0040]; paragraph [0041]; paragraph [0047]; paragraph [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Dube such that generating the forecast of future demands is based, at least in part, on past seasonal business trends, as disclosed by Durai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dube in view of Schnorf in further view of Durai in further view of Weissman, US 20160132790 A1.
As per Claims 20 and 31, the modified Dube fails to disclose wherein generating the forecast of future demands comprises weighting historical data from more recent time periods more heavily than historical data from older time periods.  Weissman discloses wherein generating the forecast of future demands comprises weighting historical data from more recent time periods more heavily than historical data from older time periods (paragraph [0066]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Dube .

Claims 22 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dube in view of Schnorf in further view of Durai in further view of Schroeder.
As per Claims 22 and 33, the modified Dube fails to disclose wherein the historical data comprises one or more of records of fulfilled shipments or records of cancelled shipments.  Schroeder discloses wherein the historical data comprises one or more of records of fulfilled shipments or records of cancelled shipments (paragraph [0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Dube such that the historical data comprises one or more of records of fulfilled shipments or records of cancelled shipments, as disclosed by Schroeder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 23-24, 26, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dube in view of Schnorf in further view of Sengupta, US 20140039964 A1.
As per Claims 23 and 34, the modified Dube fails to disclose wherein identifying the particular string comprising the one or more routes of the one or more vessels is based, at least in part, on optimizing a metric of fulfillment of allocations of freight slots on the plurality of vessels.  Sengupta discloses wherein identifying the particular string comprising the one or more routes of the one or more vessels is based, at least in part, on optimizing a metric of fulfillment of allocations of freight slots on the plurality of vessels (claim 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Dube such that identifying the particular string comprising the one or more routes of the one or more vessels is based, at least in part, on optimizing a metric of fulfillment of allocations of freight slots on the plurality of vessels, as disclosed by Sengupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 24 and 35, the modified Dube fails to disclose wherein optimizing the metric of fulfillment of allocations of particular freight slots on the plurality of vessels comprises comparing (a) a percent of allocation fulfilled with (b) an expectation of demand for the particular freight slots on the plurality of vessels at a time within a future time period.  Sengupta further discloses wherein optimizing the metric of fulfillment of allocations of particular freight slots on the plurality of vessels comprises comparing (a) a percent of allocation fulfilled with (b) an expectation of demand for the particular freight slots on the plurality of vessels at a time within a future time period (paragraph [0006]; paragraph [0019]; paragraph [0023]; claim 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modfied Dube such that optimizing the metric of fulfillment of allocations of particular freight slots on the plurality of vessels comprises comparing (a) a percent of allocation fulfilled with (b) an expectation of demand for the 

As per Claim 26, the modified Dube fails to disclose wherein identifying the particular string comprising the one or more routes of the one or more vessels is based, at least in part, on optimizing a metric of fulfillment of allocations of freight slots on particular one or more vessels, of the plurality of vessels, associated with a particular carrier of a plurality of carriers.  Sengupta discloses wherein identifying the particular string comprising the one or more routes of the one or more vessels is based, at least in part, on optimizing a metric of fulfillment of allocations of freight slots on particular one or more vessels, of the plurality of vessels, associated with a particular carrier of a plurality of carriers (paragraph [0006]; paragraph [0019]; paragraph [0023]; claim 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Dube such that identifying the particular string comprising the one or more routes of the one or more vessels is based, at least in part, on optimizing a metric of fulfillment of allocations of freight slots on particular one or more vessels, of the plurality of vessels, associated with a particular carrier of a plurality of carriers, as disclosed by Sengupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dube in view of Schnorf in further view of Bjerre, US 20050091091 A1.
As per Claim 25, Dube further discloses making a reservation based on a client’s preferred price or transit time (paragraphs [0071]-[0075]).
The modified Dube fails to disclose changing the reservation.  Bjerre discloses changing the reservation (paragraph [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Dube such that the invention changes the reservation, as disclosed by Bjerre, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Berger, US 20130016636 A1 (securing, monitoring and tracking shipping containers).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628